Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the Request for Continued Examination filed on 09/02/2022.
Claims 1 and 11 have been amended.
Claims 2 and 12 have been cancelled.
Claims 1, 3-11 and 13-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 and 3-10 are directed to a system (i.e., a machine) and claims 11 and 13-20 are directed to a method (i.e., a process).  Accordingly, claims 1, 3-11 and 13-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1
 includes limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, while claim 11 covers a matching method claim.
Specifically, independent claim 1 recites:
A system for scheduling alimentary combinations, the system comprising a computing device configured to: 
provide an alimentary instruction set including a plurality of target nutrient quantities
corresponding to a plurality of scheduled meals, wherein providing the alimentary instruction set further comprises: 
creating a training dataset comprising a plurality of biological extractions each correlated to a respective target nutrient quantity; 
recording at least a biological extraction input from a user device; 
training an artificial neural network using the training dataset wherein the artificial neural network is configured to receive the at least a biological extraction as an input and output at least a target nutrient quantity; and 
inputting the biological extraction input to the artificial neural network; 
generating the at least a target nutrient quantity as a function of the biological extraction input and the trained machine-learning model; and 
generating the alimentary instruction output set as a function of the at least a target nutrient quantity; 
determine a per-meal alimentary instruction set as a function of the plurality of target nutrient quantities; 
receive, from each alimentary provider device of a plurality of alimentary provider devices, a plurality of provider ingredient combinations; 
generate a ranked list of provider ingredient combinations as a function of the plurality of provider ingredient combinations, wherein generating further comprises: 
determining a nutrient listing corresponding to each provider ingredient combination of the plurality of provider ingredient combinations;
creating a distance metric from each nutrient listing to the per-meal alimentary instruction set, and wherein creating the distance metric comprises:
generating vectors representing a combination of nutrient quantities associated with each ingredient combination, and target nutrient quantities;
determining degrees of similarity between the vectors; and 
calculating the distance metric as a function of the degrees of similarity;
selecting at least a nutrient listing that minimizes the distance metric; 
generating the ranked list from the plurality of provider ingredient combinations; and 
ranking the plurality of provider ingredient combinations within the ranked list to minimize the distance metric; 
receive, from the user device, a user selection of a provider ingredient combination corresponding to a meal of the plurality of scheduled meals and at least a goal parameter; and 
generate a modified ranked list of ingredient combinations as a function of the user selection and the alimentary instruction set.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because modifying a meal plan to be healthier by ranking and substituting ingredients used in the meal plan according to health benefits of the ingredients, using ingredients recommended by a healthcare provider and calculating the distance metric, as a type of calorie counting all relate to managing one’s personal diet, meal planning and agreeing to an obligated dietary schedule through activities and goals.  
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 3-10 (similarly for dependent claims 13-20) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Turning to the dependent claims, claims 8, 10, 18 and 20 describe displaying data such as displaying the ranked list and display the modified ranking to user, claims 4 and 14 describe comparing data such as comparing, for each ingredient combination of the plurality of provider ingredient combinations, a distance metric corresponding to the ingredient combinations to a preconfigured threshold for elimination, and claims 3, 6-7, 9, 13, 16-17 and 19 describe determining data such as training a machine-learning process using the training data and generating the alimentary instruction set, generating the ranked list as a function of the plurality of candidate ingredient combinations, creating the distance metric from provider ingredient combinations to requirement ingredients, creating a classifier distance metric, determining a modified per-meal alimentary instruction set and generate the modified ranked list as a function of the modified per-meal alimentary instruction set. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claim 11), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for scheduling alimentary combinations, the system comprising a computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) configured to: 
provide an alimentary instruction set including a plurality of target nutrient quantities
corresponding to a plurality of scheduled meals, wherein providing the alimentary instruction set further comprises: 
creating a training dataset comprising a plurality of biological extractions each correlated to a respective target nutrient quantity (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
recording at least a biological extraction input from a user device (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
training an artificial neural network using the training dataset wherein the artificial neural network (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is configured to receive the at least a biological extraction as an input and output at least a target nutrient quantity (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); and 
inputting the biological extraction input (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) to the artificial neural network (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
generating the at least a target nutrient quantity as a function of the biological extraction input and the trained machine-learning model; and 
generating the alimentary instruction output set as a function of the at least a target nutrient quantity; 
determine a per-meal alimentary instruction set as a function of the plurality of target nutrient quantities; 
receive, from each alimentary provider device of a plurality of alimentary provider devices (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a plurality of provider ingredient combinations (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
generate a ranked list of provider ingredient combinations as a function of the plurality of provider ingredient combinations, wherein generating further comprises: 
determining a nutrient listing corresponding to each provider ingredient combination of the plurality of provider ingredient combinations;
creating a distance metric from each nutrient listing to the per-meal alimentary instruction set, and wherein creating the distance metric comprises:
generating vectors (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) representing a combination of nutrient quantities associated with each ingredient combination, and target nutrient quantities;
determining degrees of similarity between the vectors; and 
calculating the distance metric as a function of the degrees of similarity;
selecting at least a nutrient listing that minimizes the distance metric; 
generating the ranked list from the plurality of provider ingredient combinations; and 
ranking the plurality of provider ingredient combinations within the ranked list to minimize the distance metric; 
receive, from the user device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a user selection of a provider ingredient combination corresponding to a meal of the plurality of scheduled meals and at least a goal parameter (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); and 
generate a modified ranked list of ingredient combinations as a function of the user selection and the alimentary instruction set.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a computing device, a user device, artificial neural network, the trained machine-learning model and a plurality of alimentary provider devices, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “creating a training dataset comprising a plurality of biological extractions each correlated to a respective target nutrient quantity”, “using the training dataset” and “generating vectors”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receive, …., a user selection of a provider ingredient combination corresponding to a meal of the plurality of scheduled meals and at least a goal parameter”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 11 (similar to claim 1) does not have any additional elements.
For claim 5 and 15 (similar to claims 1 and 11), regarding the additional limitation “receiving at least a user parameter” the Examiner submits that this additional limitation amounts to merely using a computer, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1, 3-11 and 13-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 3-11 and analogous independent claim 11 with its dependent claims 13-20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the computing device, the user device, the artificial neural network, the trained machine-learning model and the plurality of alimentary provider devices, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “creating a training dataset comprising a plurality of biological extractions each correlated to a respective target nutrient quantity”, “using the training dataset” and “generating vectors”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receive, …., a user selection of a provider ingredient combination corresponding to a meal of the plurality of scheduled meals and at least a goal parameter”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.
Regarding the additional limitations of claims 5 and 15, limitation “receiving at least a user parameter”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, representative independent claim 1 and analogous independent claim 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 3-10 and analogous dependent claims 13-20, there are no additional elements.
Therefore, claims 1, 3-11 and 13-20 are ineligible under 35 USC §101.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 09/02/2022, with respect to the rejections under 35 USC § 112 (a) and § 112 (b) have been fully considered and are persuasive.  The 112(a) and 112(b) of claims 1, 3-11 and 13-20 has been withdrawn. 
Applicant argues that “generating the at least a target nutrient quantity as a function of the biological extraction input and the trained machine-learning model,” as recited by amended claim 1	is not a method of organizing human activity and cannot be performed by the human mind, makes use of a particularly claimed machine learning model and distance metric, e.g. see pgs. 13-14 of Remarks – Examiner disagrees.
The machine learning claimed, is used to solve a non-technical problem by recommending meals, ingredients and combinations for the purpose of providing nutrition to a user. The distance metric is merely measuring nutritional quantitative values such as calories. Using a signal from a sensor configured to detect physiological data of the user and recording the biological extraction input has already been done. Also, a dietician’s incorporated knowledge of the amounts of caloric intake, protein, carbohydrates, sugar and sodium in ingredients and meals to provide optimum nutrition to the user has already done.
Applicant argues that based on McRo, the alleged abstract idea is incorporated into a practical application, e.g. see pgs. 14-16 of Remarks – Examiner disagrees.
Unlike McRo, using a neural network process is not claimed in a meaningful way and doesn’t even rely upon any technologies. After biological extraction recordings are input by a human with the use of a computing device, there’s no nexus to what data is actually trained. Nutrient quantities or nutritional valued ingredients are somehow generated as a result of using the neural network applied to the biological extraction recordings. Reviewing the nature of neural network process and machine learning, the automatic way historical data as input to predict new output values, not historical element of the biological extraction is captured to predict that ingredients have nutritional value. In the instant case, the neural network process merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Applicant argues that like the claim presented in Example 39, Applicant’s claim 1 recites a specific machine-learning process that are able to be trained using claimed training data, e.g. see pgs. 16-17 of Remarks – Examiner disagrees.
The neural network training in the instant case has to do recognizing connections between nodes in adjacent layers, relating a number of inputs to a number of outputs. The neural network training in Example 39 has to do with training the neural network with a combination of features such as affine transformation, rotating, shifting, mirroring, filtering transformations, smoothing and contrast reduction of facial images which is different from the instant case. 
Applicant argues that claim 1, as amended, recites limitations that recite a technology-based solution to generating a ranked list of ingredient combinations and narrowly drawn to an improved computing accounting program and did not preempt generic enhancement of data, liken to Amdocs, e.g. see pgs. 18-19 of Remarks – Examiner disagrees.
The amended limitations, “generating vectors representing a combination of nutrient quantities associated with each ingredient combination, and target nutrient quantities”, “determining degrees of similarity between the vectors” and “calculating the distance metric as a function of the degrees of similarity” are limitations that are not indicative of integration into a practical application. Rather, are used at an “apply it” level, as there is not improvement to machine learning and is just being used for a particular purpose.  Any improvement to the claim is improving the abstract idea, not the machine learning. Therefore, this is not a technical improvement.
Furthermore, the recited improvements are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve meal and ingredient nutrition (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea. Furthermore, as stated above, even if the current invention does not pre-empt the entire field of meal and ingredient nutrition, it still recites an abstract idea, wherein the abstract idea is performed using a generic computer, wherein the generic computer performs functions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        09/25/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686